Dowling, J. (dissenting):
I dissent, although on different grounds than those given by my brother Laughlin. Under section 53 of the Election Law (Consol. Laws, chap. 17 [Laws of 1909, chap. 22], as added by Laws of 1911, chap. 891, and amd. by Laws of 1912, chap. 4) provision is made for a primary election of delegates to the *694National convention to be held on the last Tuesday in March. Either provision must be made for such delegates upon a single official ballot, which shall include all other persons to be voted for, ór they must be elected upon a separate ballot. As there is but a single ballot provided for, it seems to me that section 58 (as added by Laws of 1911, chap. 891) suggests the arrangement of the names thereon in a logical order. It enumerates three classes of places to be filled:
1. Candidates for specific offices.
2. Delegates to conventions.
3. Members of committees.
No specific provision has been made for the delegates to the National convention. The only discretion vested in the board of elections is as to the order in which committees shall appear. The election of National delegates being specifically provided for at this March primary, and their place not having been designated, either they should have a separate ballot, or if they are to appear on the same ballot as the other persons to be chosen then the proper place is second upon the ballot after the delegates to the State! convention, who by the provisions of the law are to follow the names of individual candidates for office as specified by section 58.
Order affirmed.